Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Election/Restriction filed on March 18, 2022 is acknowledged.  Claims 1-10 are pending in the instant application.

Election/Restrictions
Applicant elected without traverse Group I (claim 1) and without traverse SEQ ID NO:5 and SEQ ID NO:2 as the CPP in the response filed March 18, 2022.
 The restriction is deemed proper and made final in this office action.  Claims 2-10 are withdrawn from consideration as being drawn to a non-elected inventions.  Claim 1 is examined on the merits of this office action. 

Claim Objection
Claim 1 is objected to for the following informality: the limitation of “…is a polypeptide set forth  in any one amino acid sequence selected from the group consisting of SEQ ID Nos:4 to 6” should be replaced with - is the polypeptide 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zi (CN1765929 cited in Applicant’s IDS) in view of  Omichinski (Volume 292, number 1, 2, pages 25-30, 1991), Voelkel (PNAS, 2010, vol. 107, no.17, pages 7805-7810 including Supplemental data) and Vogan (US20150266939 A1, cited in Applicant’s IDS).
Zi teaches a cosmetic pharmaceutical composition comprising a fusion protein comprising a protein transduction domain and EGF (see abstract and claim 1).  In particular, Zi teaches wherein the EGF is human EGF comprising SEQ ID NO:2 (see claims 1 and 10) which is identical to instant SEQ ID NO:5.

Omichinski teaches of a 39-residue peptide comprising zinc finger CCHC domains from HIV-1 p7 nucleocapsid protein which comprises instant SED ID NO:1 (see abstract, figure 1).
Voelkel teaches constructs comprising a GAG protein comprising the nucleocapsid subunit  (“NC”) conjugated to GFP for cellular delivery (see abstract, Figure 1).  Voelkel teaches protein delivery into cells (see supplemental figures, S1-S2).
Vogan (US20150266939) teaches a Zinc finger CCHC protein as a Surf+ cell penetrating peptide, stating that the surface positive charges of the Surf+ promote entry in to a cell (see paragraphs 0056, 0081, 0198 and 0229, Figure 1).
It would have been obvious before the effective filing date of the claimed invention to use a Zinc finger CCHC protein such as the human HIV-1 p7 protein taught by Omichinski as the Cell penetrating peptide of Zi.  One of ordinary skill in the art would have been motivated to do so given that the HIV-1 Gag protein is a zinc finger CCHC protein and has been shown to be effective for cellular transport of proteins.  There is a reasonable expectation of success given that Vogan teaches use of Zinc Finger CCHC proteins for delivery into cells,  human HIV-1 Gag protein comprises zinc Finger CCHC and GAG proteins comprising NC are effective in cellular delivery.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654